--------------------------------------------------------------------------------

Exhibit 10.5
 
 


 


LIMITED LIABILITY COMPANY AGREEMENT


OF


19th CAPITAL GROUP, LLC


A Delaware Limited Liability Company


Dated August 27, 2015









 
 

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
OF
19th CAPITAL GROUP, LLC




THIS LIMITED LIABILITY COMPANY AGREEMENT is made and entered into as of the 27th
day of August, 2015, by, between and among each Person named as a Member on
Exhibit A attached hereto and all other Persons who may hereafter become Members
(as defined below).
 
ARTICLE I
 
DEFINITIONS
 
The following terms used in this Agreement shall have the following meanings
(unless otherwise expressly provided herein):
 
(a)           "Act" means the Delaware Limited Liability Company Act, as amended
from time to time (6 Del. 18.101 et. seq.).
 
(b)           "Adjusted Capital Account Deficit" means, with respect to any
Member, the deficit balance, if any, in such Member's Capital Account as of the
end of the relevant Fiscal Year, after giving effect to the following
adjustments:
 
(i)           Credit to such Capital Account any amounts that such Member is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and
 
(ii)           Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations.
 
(c)           "Adjusted Class A Capital Contribution" means, as of any day, a
Class A Member's Capital Contribution, minus any distributions made to such
Class A Member pursuant to Section 8.1(a).  In the event any Class A Member
transfers all or any portion of its Membership Interest in accordance with the
terms of this Agreement, its transferee shall succeed to the Adjusted Class A
Capital Contribution of the transferor to the extent it relates to the
transferred Membership Interest.
 
(d)           "Affiliate" means, with respect to any Person, (i) in the case of
an individual, any spouse, mother, father, sister, brother, or lineal descendant
(including an adopted child) of such Person or such Person’s spouse, (ii) any
executive officer, director, trustee, partner, member, manager, employee or
holder of ten percent (10%) or more of any class of the voting securities of or
equity interest in such Person; (iii) any corporation, partnership, limited
liability company, trust or other entity controlling, controlled by or under
common control with such Person; or (iv) any executive officer, director,
trustee, partner, member, manager, employee or holder of ten percent (10%) or
more of the outstanding voting securities of any corporation, partnership,
limited liability company, trust or other entity controlling, controlled by or
under common control with such Person.  For purposes of this definition,
“control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting interests, by contract or otherwise, and
the terms “controlling” and “controlled” shall have meanings correlative to the
foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           "Agreement" means this Limited Liability Company Agreement, as
originally executed and as amended from time to time.
 
(f)           [Reserved].
 
(g)           "Board of Managers" means the Board of Managers of the Company as
described in Article IX.
 
(h)           "Capital Account" means, as of any given date, the Capital
Contribution to the Company by a Member as adjusted up to the date in question
pursuant to Article VI of this Agreement.
 
(i)           "Capital Contribution" means, with respect to any Member, the
amount of money and the initial Gross Asset Value of any property (other than
money) contributed to the Company with respect to the Membership Interests held
by such Member.
 
(j)           "Certificate of Formation" or "Certificate" means the Certificate
of Formation of the Company, as filed with the Secretary of State of Delaware,
as the same may be amended from time to time.
 
(k)           "Class A Member" means each Person who or that executes a
counterpart of this Agreement, acquires Class A Membership Interests, and is
admitted to the Company as a Class A Member in accordance with the terms of this
Agreement. The initial Class A Members shall be the holders of Class A
Membership Interests as set forth on Exhibit A.
 
(l)           "Class A Membership Interest" shall have the meaning set forth in
Section 4.1.
 
(m)           "Class A Preferred Return" means an amount calculated like
interest at a rate equal to twelve percent (12%) per annum, compounded annually,
on the Class A Member’s Adjusted Class A Capital Contribution.
 
(n)           "Class B Member" means each Person who or that executes a
counterpart of this Agreement, acquires Class B Membership Interests, and is
admitted to the Company as a Class B Member in accordance with the terms of this
Agreement.  The initial Class B Members shall be the holders of Class B
Membership Interests as set forth on Exhibit A.
 
(o)           "Class B Membership Interest," shall have the meaning set forth in
Section 4.1.
 
(p)           "Code" means the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws.
 
 
2

--------------------------------------------------------------------------------

 
 
(q)           "Company" means 19th Capital Group, LLC, the limited liability
company formed pursuant to the Act and governed by this Agreement.
 
(r)           "Company Minimum Gain" has the same meaning as "partnership
minimum gain" as set forth in Treasury Regulations Sections 1.704-2(b)(2) and
1.704-2(d).
 
(s)           "Depreciation" means, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Gross Asset Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Year, Depreciation shall be an amount which bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost recovery deduction for such Fiscal Year
bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of
such Fiscal Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board of Managers.
 
(t)           "Fiscal Year" means (i) the calendar year, or (ii) any portion of
the period described in clause (i) for which the Company is required to allocate
Net Profits, Net Losses, and other items of Company income, gain, loss or
deduction pursuant to Article VII.
 
(u)           "Gross Asset Value" means, with respect to any asset, the asset's
adjusted basis for federal income tax purposes, except as follows:
 
(i)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the contributing Member and the Board of Managers;
 
(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as determined by the Board of
Managers, as of the following times:  (A) the acquisition of an additional
interest in the Company by any new or existing Member in exchange for more than
a de minimis Capital Contribution; (B) the distribution by the Company to a
Member of more than a de minimis amount of Company property as consideration for
an interest in the Company; and (C) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided, however,
that the adjustments pursuant to clauses (A) and (B) above shall be made only if
the Board of Managers reasonably determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Members in the
Company;
 
(iii)           The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross fair market value of such asset on
the date of distribution as determined by the distributee and the Board of
Managers; and
 
(iv)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and Sections
1(gg)(vi) and 7.2(b); provided, however, that Gross Asset Values shall not be
adjusted pursuant to this Section 1(u)(iv) to the extent the Board of Managers
determines that an adjustment pursuant to Section 1(u)(ii) is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this Section 1(u)(iv).
 
 
3

--------------------------------------------------------------------------------

 
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Section 1(u)(i), 1(u)(ii) or 1(u)(iv), such Gross Asset Value shall thereafter
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Net Profits and Net Losses.


(v)           [Reserved].
 
(w)           "Indemnification Obligations" shall have the meaning set forth in
Section 11.3(a).
 
(x)           "Indemnified Party" shall have the meaning set forth in Section
11.3(a).
 
(y)           "Majority Interest" means, with respect to any specific class of
Membership Interests, Members holding a majority of the outstanding Percentage
Interests held by all Members in such class.
 
(z)           "Manager" shall have the meaning set forth in Section 9.2(a).
 
(aa)           "Member" means each of the Persons who executes a counterpart of
this Agreement as a Member and each of the Persons who may hereafter become
Members, including the Class A Members and the Class B Members, but only so long
as any such Person holds a Membership Interest in the Company.
 
(bb)           "Member Nonrecourse Debt" has the meaning of "partner nonrecourse
debt" as set forth in Section 1.704-2(b)(4) of the Treasury Regulations.
 
(cc)           "Member Nonrecourse Debt Minimum Gain" means an amount, with
respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that
would result if such Member Nonrecourse Debt were treated as a Nonrecourse
Liability, determined in accordance with Section 1.704-2(i)(3) of the Treasury
Regulations.
 
(dd)           "Member Nonrecourse Deductions" has the meaning of "partner
nonrecourse deductions" as set forth in Sections 1.704-2(i)(1) and 1.704-2(i)(2)
of the Treasury Regulations.
 
(ee)           "Membership Interest" means a Member's entire interest in the
Company, including such Member's share of Net Profits, Net Losses and
distributions of the Company's assets pursuant to this Agreement and the Act, a
Member's rights to participate in the management or affairs of the Company,
including, rights to vote on, consent to or otherwise participate in any
decision of the Members, and such other rights and privileges that the Member
may enjoy by being a Member, whether under this Agreement or the Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(ff)           "Net Cash Flow" means, at any time, that portion of the Company’s
cash on hand which the Board of Managers, in good faith, deems available for
distribution to the Members, taking into account (i) the Company’s working
capital requirements, (ii) the amount of cash required for the payment of all
current expenses, liabilities and obligations of the Company (whether for
expense items, capital expenditures, improvements, retirement of indebtedness or
otherwise), (iii) the amount of cash which the Board of Managers deems in good
faith necessary to establish prudent reserves for the payment of future
contingencies, known or unknown, liquidated or unliquidated, including
liabilities which may be incurred in litigation or with respect to obligations
of indemnification, (iv) any limitations on distribution of the Company’s cash
to its Members which may be contained in any documents evidencing indebtedness
of the Company, or otherwise, (v) the Company's future capital expenditure
requirements, and (vi) the amount of capital remaining after the distribution so
that the Company would not reasonably be expected to have unreasonably small
capital for carrying on its business.
 
(gg)           "Net Profits" and "Net Losses" means for each Fiscal Year, an
amount equal to the Company's taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(i)           Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Profits and Net Losses
pursuant to this Section 1(gg) shall be added to such taxable income or loss;
 
(ii)           Any expenditures of the Company described in Code Section
705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Profits or Net Losses pursuant to this Section 1(gg)
shall be subtracted from such taxable income or loss;
 
(iii)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to Section 1(u)(ii) or Section 1(u)(iii), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Profits and Net Losses;
 
(iv)           Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
 
(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year or other period,
computed in accordance with Section 1(s);
 
(vi)           To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member's interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses;
 
 
5

--------------------------------------------------------------------------------

 
 
(vii)           Notwithstanding any other provision of this Section 1(gg), any
items which are specially allocated pursuant to Section 7.2 or Section 7.3 shall
not be taken into account in computing Net Profits or Net Losses.
 
The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 7.2 and 7.3 shall be determined
by applying rules analogous to those set forth in Sections 1(gg)(i) through
1(gg)(vi) above.
 
(hh)           "Nonrecourse Deductions" has the meaning set forth in Section
1.704-2(b)(1) of the Treasury Regulations.
 
(ii)           "Nonrecourse Liability" has the meaning set forth in Section
1.704-2(b)(3) of the Treasury Regulations.
 
(jj)           "Offered Interest" shall have the meaning set forth in Section
12.2(b).
 
(kk)           "Offeree" shall have the meaning set forth in Section 12.2(a).
 
(ll)           "Officer(s)" means the Officer(s) of the Company, as described in
Article X.
 
(mm)           "Percentage Interest" means, with respect to any specific class
of Membership Interests, the percentage of the Membership Interests in such
class held by the Member(s), as specifically set forth on Exhibit A hereto.
 
(nn)           "Person" means any individual, partnership (both general and
limited), limited liability company, corporation, trust, estate, association,
custodian, nominee or other entity, whether domestic or foreign.
 
(oo)           "Purchase Notice" shall have the meaning set forth in Section
12.2(b).
 
(pp)           "Recognized Transfer" has the meaning set forth in Section 12.5.
 
(qq)           "Regulatory Allocations" has the meaning set forth in Section
7.3.
 
(rr)           "Required Transaction" shall have the meaning set forth in
Section 12.7(a).
 
(ss)           "Required Transaction Notice" shall have the meaning set forth in
Section 12.7(a).
 
 
6

--------------------------------------------------------------------------------

 
 
(tt)           "Sale Transaction" shall have the meaning set forth in Section
12.7(c).
 
(uu)           "Tax Matters Member" shall have the meaning set forth in Section
5.5(a).
 
(vv)           "Transfer" shall have the meaning set forth in Section 12.1.
 
(ww)           "Transfer Notice" shall have the meaning set forth in Section
12.2(b).
 
(xx)           "Transferring Member" shall have the meaning set forth in Section
12.2(a).
 
(yy)           "Treasury Regulations" means proposed, temporary and final income
tax regulations promulgated under the Code, as in effect as of the date of
filing the Certificate of Formation and the corresponding sections of any
regulations subsequently issued that amend or supersede such regulations.
 
ARTICLE II
 
FORMATION
 
2.1           Certificate of Formation.  Effective on July 9, 2015, the Company
was organized as a limited liability company by delivery of the executed
Certificate of Formation to the Secretary of State of Delaware for filing in
accordance with and pursuant to the Act.
 
2.2           Name.  The name of the Company is 19th Capital Group, LLC.  All
business of the Company shall be conducted under the name 19th Capital Group,
LLC or under any other name adopted by the Board of Managers in accordance with
the Act.
 
2.3           Principal Place of Business.  The principal place of business of
the Company shall initially be 353 West Lancaster Avenue, Suite 300, Wayne,
Pennsylvania 19087.  The Company may locate its places of business and
registered office at any other place or places as the Board of Managers may from
time to time deem advisable.
 
2.4           Term.  The period of duration for the Company shall be perpetual,
unless the Company is earlier dissolved in accordance with the provisions of
this Agreement or the Act.
 
ARTICLE III
 
BUSINESS OF COMPANY
 
The business of the Company shall be to (i) engage in the business of
purchasing, leasing, financing, and disposing of tractors and trailers and
related equipment, and other related activities, (ii) exercise all powers
necessary to or reasonably connected with the Company’s business which may be
legally exercised by limited liability companies under the Act; and (iii) engage
in all activities necessary, customary, convenient, or incident to such
purposes, as determined by the Board of Managers.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
MEMBERS; MEMBERSHIP INTERESTS
 
4.1           Classes; Member Information.  The Membership Interests shall
initially be divided into two (2) classes, designated Class A Membership
Interests (the “Class A Membership Interests”) and Class B Membership Interests
(the “Class B Membership Interests”).  The identity of all of the Members, the
class and Percentage Interest of the Membership Interests held by each Member
and the Capital Contributions, if any, contributed by each Member are reflected
on Exhibit A attached hereto. The Board of Managers shall update Exhibit A from
time to time, as necessary, in order to reflect the admission of Members and the
Transfer or issuance of Membership Interests, in accordance with the terms of
this Agreement.  Any amendment or revision of Exhibit A made in accordance with
this Section 4.1 shall not be deemed to be an amendment to this Agreement
requiring the consent or approval set forth in Section 15.4.  Any reference in
this Agreement to Exhibit A shall be deemed a reference to Exhibit A as amended
and in effect from time to time.
 
4.2           [Reserved].
 
4.3           Rights and Obligations.  The holders of record of the different
classes of Membership Interests shall have such rights and obligations
associated with such Membership Interests as are provided herein.
 
4.4           No Certification of Membership Interests.  The Membership
Interests need not be evidenced by any certificate or other written instrument,
but shall only be evidenced by this Agreement and the holders of record of the
Membership Interests shall be as is reflected on the books of the Company.
 
4.5           Personal Liability; Other Rights.  To the maximum extent permitted
by law, no Member shall be personally liable for any of the debts or obligations
of the Company, whether arising in contract, tort or otherwise.  No Member shall
be entitled to the return of such Member's Capital Contribution to the Company
except (i) to the extent, if any, that distributions made pursuant to this
Agreement may be considered as a return of its Capital Contribution by law, or
(ii) upon dissolution of the Company, and then only to the extent provided for
in this Agreement.  No Member shall have the right to demand assets other than
cash through distributions from the Company, although the Board of Managers, in
its sole discretion, may distribute property other than cash.  No Member may
withdraw from the Company except upon (i) the dissolution and winding up of the
Company; or (ii) the transfer of such Member’s Membership Interest in compliance
with Article XII.   The failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or the management of its
business or affairs under this Agreement or the Act shall not be grounds for
making its Members, Managers, or Officers responsible for any liability or
obligation of the Company.
 
4.6           Meetings of Members.
 
(a)           Meetings.  No regular meetings of the Members are required, but if
such meetings are held, they shall be noticed, held and conducted pursuant to
this Agreement and the Act; provided, that the Company shall hold a meeting of
the Members at least once per year.  Meetings of the Members, for any purpose or
purposes, unless otherwise prescribed by statute, may be called by the Board of
Managers, or any Class B Member(s) holding at least twenty percent (20%) of the
outstanding Class B Percentage Interests.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Place of Meetings.  The Board of Managers or the Class B Members
may designate any place as the place of meeting for any meeting of the Members.
 
(c)           Notice of Meetings.  Except as provided in subsection (d) below,
written notice stating the place, day and hour of the meeting and the purpose or
purposes for which the meeting is called shall be delivered not less than two
(2) business days before the date of the meeting, by or at the direction of the
Board of Managers or Person calling the meeting, to each Member entitled to vote
at such meeting.
 
(d)           Meeting of all Members.  If all of the Members shall meet at any
time and place, and consent to the holding of a meeting at such time and place,
such meeting shall be valid without call or notice, and at such meeting lawful
action may be taken.
 
(e)           Record Date.  For the purpose of determining Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, or
Members entitled to receive payment of any distribution, or in order to make a
determination of Members for any other purpose, the date on which notice of the
meeting is sent or the date on which the resolution declaring such distribution
is adopted, as the case may be, shall be the record date for such determination
of Members.  When a determination of Members entitled to vote at any meeting of
Members has been made as provided in this Section, such determination shall
apply to any adjournment thereof.
 
(f)           Quorum.  Members holding at least a Majority Interest of each
class of Membership Interests entitled to vote at such meeting, represented in
person or by proxy, shall constitute a quorum at any meeting of Members.  In the
absence of a quorum at any such meeting, a majority of the Membership Interests
so represented may adjourn the meeting from time to time for a period not to
exceed sixty (60) days without further notice.  However, if the adjournment is
for more than sixty (60) days, or if after the adjournment a new record date is
fixed for the adjourned meeting, a notice of the adjourned meeting shall be
given to each Member of record entitled to vote at the meeting.  At such
adjourned meeting at which a quorum shall be present or represented, any
business may be transacted which might have been transacted at the meeting as
originally noticed.  The Members present at a meeting at which a quorum was
initially present may continue to transact business until adjournment,
notwithstanding the withdrawal during such meeting of any Member or Members
whose absence would cause there to be less than a quorum.
 
(g)           Participation by Electronic Communication.  The Members may
participate in or conduct the meeting through the use of any means of
communication by which all Members participating may simultaneously hear each
other during the meeting.
 
(h)           Manner of Acting.  If a quorum is present, the affirmative vote of
Members holding a Majority Interest of each class of Membership Interests
entitled to vote on the applicable matter shall be the act of the Members,
unless the vote of a greater or lesser proportion or number, or a specific
class, is otherwise required by the Act, by the Certificate of Formation, or by
this Agreement.  Unless otherwise expressly provided herein or required under
applicable law, Members who are entitled to vote on a particular matter may vote
or consent upon any such matter and their Percentage Interest, vote or consent,
as the case may be, shall be counted in the determination of whether the
requisite matter was approved by the Members, even if such Member has an
interest (economic or otherwise) in the outcome of any particular matter upon
which the Members vote or consent.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Proxies.  At all meetings of Members, a Member may vote in person
or by proxy executed in writing by the Member or by a duly authorized
attorney-in-fact.  Such proxy shall be filed with the Company before or at the
time of the meeting.  No proxy shall be valid after eleven (11) months from the
date of its execution, unless otherwise provided in the proxy.
 
(j)           Action by Members Without a Meeting.  Any action which may be
taken at a meeting of the Members, the Class A Members, or the Class B Members,
as the case may be, may be taken without a meeting if the action is evidenced by
one or more written consents describing the action taken and is signed by
Members holding Membership Interests sufficient to approve such action if it
were taken at a meeting.  Not less than two (2) business days prior to any
proposed action by written consent, the Company shall provide notice of such
proposed action and the form of the written consent to all Members entitled to
vote on such matter.  Following any such action by written consent, the Company
shall provide notice of such action to all Members and retain a copy of the
written consent for inclusion in the minutes or for filing with the Company
records.
 
4.7           Waiver of Notice.  When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Person entitled to such
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice.
 
4.8           Rights of Members.  Except as otherwise set forth herein or
required by a non-waivable provision of the Act, no Member (in such Member’s
capacity as a Member of the Company) shall:
 
(a)           take part in the management or control of Company business or
transact any business for the Company;
 
(b)           have the power or authority to act, sign for or to bind the
Company; or
 
(c)           have any right or power to direct the investment of Company funds
or assets.
 
4.9           Voting.  The Members shall be entitled to vote only on the
following, unless otherwise required by a non-waivable provision of the Act:
 
(a)           the election of the Board of Managers, as provided in Section 9.2;
 
(b)           the amendment of this Agreement requiring approval of the Members
as provided in Section 15.4; and
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           any matter that is specifically required by the Act, which may not
be waived thereunder, or this Agreement.
 
ARTICLE V
 
RECORDS, INFORMATION AND REPORTS; TAX MATTERS MEMBER
 
5.1           Books and Records.  The Company will keep complete and accurate
books and records in accordance with the Company’s accounting policies
consistently applied relating to transactions with respect to the Company.  The
Company will also keep the following books and records at the Company’s
principal office: (a) a current list of the full name and last known business,
residence or mailing address of each Member, Manager and Officer, (b) a copy of
the Certificate of Formation and of this Agreement; (c) a copy of the Company’s
federal, state and local income tax returns and reports, and annual financial
statements of the Company, for all Fiscal Years as to which the applicable
statute of limitations have not run; and (d) minutes of every meeting and action
by written consent without a meeting of the Board of Managers and the Members.
 
5.2           Tax Returns.  The Company, at its expense, will cause the
preparation and timely filing (including extensions) of all tax returns required
to be filed by the Company pursuant to the Code as well as all other required
state and local tax returns in each jurisdiction in which the Company is
required to file tax returns, and shall promptly provide copies of such returns
to the Members.
 
5.3           Tax Elections.  The Company will not elect to be taxed other than
as a partnership without the consent of all Class A Members. Otherwise, the
Company shall make and revoke such tax elections as the Board of Managers shall
approve from time to time.  In addition, if, during the taxable year, any Member
transfers all or any portion of its Membership Interest by sale or exchange,
then, upon the timely written request of the transferee, the Board of Managers
may elect, pursuant to Section 754 of the Code, to adjust the basis of the
Company property as permitted by Sections 734 and 743 of the Code.  The election
shall be filed with the Company’s income tax return for the first Fiscal Year to
which the election applies.
 
5.4           Company Expenses.  The Company shall pay all direct and indirect
expenses incurred in the conduct of the Company’s business, including, without
limitation, bank fees, tax preparation fees and expenses, legal and accounting
fees and expenses and such other expenses deemed by the Board of Managers to be
expenses of the Company.
 
5.5           Tax Matters Member.
 
(a)           Tiger ELS, LLC shall be the initial tax matters partner (the “Tax
Matters Member”) within the meaning of Section 6231(a)(7) of the Code.  Each of
the Members hereby consents to such designation and agrees to take any such
further action as may be required by the Treasury Regulations or otherwise to
effectuate such designation.  The Board of Managers may from time to time direct
the actions of, or replace, the Tax Matters Member.
 
(b)           The Tax Matters Member shall represent the Company in connection
with all examinations of the Company’s affairs by any tax authorities, including
resulting judicial and administrative proceedings, at the Company’s
expense.  Each Member agrees that it will furnish the Tax Matters Member with
such information as the Tax Matters Member may reasonably request in order to
allow the Tax Matters Member to provide the Internal Revenue Service or other
taxing authority with sufficient information with respect to any such
proceedings.  The decisions of the Tax Matters Member shall be final and binding
as to all Members except to the extent that any Member files a statement not to
be bound by a settlement pursuant to Code Section 6224(c)(3).  The Tax Matters
Member shall furnish promptly to the Members a copy of all notices or other
written communications received by the Tax Matters Member from the Internal
Revenue Service or any state or local taxing authority (except such notices or
communications as are sent directly to the Members) and shall keep all Members
fully informed of the progress of any audits, examinations or other tax
proceedings.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6           Partnership for Tax Purposes.  The classification of the Company
as a partnership will apply only for federal (and, as appropriate, state and
local) tax purposes, and the Company will not make an election to be treated as
other than a partnership for income tax purposes under Section 301.7701-3(c) of
the Treasury Regulations.  No Member, Manager, Officer or agent of the Company
shall take or permit any action that could cause the Company to be treated as
other than a partnership for federal or state tax purposes.  This
characterization, solely for tax purposes, does not create or imply a general
partnership, limited partnership or joint venture among the Members for state
law or any other purpose.  Instead, the Members acknowledge the status of the
Company as a limited liability company formed under the Act.
 
5.7           Accounting Compliance.  The Company shall maintain, and cause each
of its subsidiaries, if any, to maintain, internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets, (c) access to assets is permitted only in
accordance with management’s general or specific authorization, and (d) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company shall permit, and cause each of its subsidiaries, if
any, to permit each Member (and such Member’s designated accountants or other
professional advisors), at such Member’s expense, to have full and free access
to the Company’s personnel, properties, accounting systems, contracts, books and
records, and other documents and data for purposes of such Member’s compliance
with applicable laws (including Sarbanes-Oxley and other SEC rules and
regulations), including, without limitation, compliance with the requirements of
Section 404 of Sarbanes-Oxley, all at reasonable times and upon reasonable
notice during normal business hours.
 
ARTICLE VI
 
CONTRIBUTIONS AND CAPITAL ACCOUNTS
 
6.1           Capital Contributions.  As of the date hereof, each Member has
made the Capital Contributions with respect to its Membership Interests as set
forth on Exhibit A.
 
6.2           Additional Capital Contributions.  No Member shall be required to
make any additional Capital Contributions or lend any funds to the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
6.3           Capital Accounts.
 
(a)           A separate Capital Account will be maintained for each
Member.  Each Member's Capital Account will be increased by: (1) the amount of
money contributed by such Member to the Company; (2) the fair market value of
property contributed by such Member to the Company (net of liabilities secured
by such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code); (3) allocations to such Member of Net
Profits; (4) any items in the nature of income and gain that are specially
allocated to the Member pursuant to Sections 7.2 or 7.3; (5) allocations to such
Member of income described in Section 705(a)(1)(B) of the Code; and (6) the
amount of any Company liabilities assumed by such Member or which are secured by
property distributed to such Member.  Each Member's Capital Account will be
decreased by: (1) the amount of money distributed to such Member by the Company;
(2) the fair market value of property distributed to such Member by the Company
(net of liabilities secured by such distributed property that such Member is
considered to assume or take subject to under Section 752 of the Code); (3)
allocations to such Member of expenditures described in Section 705(a)(2)(B) of
the Code; (4) any items in the nature of deduction and loss that are specially
allocated to the Member pursuant to Sections 7.2 or 7.3; (5) allocations to the
account of such Member of Net Losses; and (6) the amount of any liabilities of
such Member assumed by the Company or which are secured by any property
contributed by such Member to the Company.
 
(b)           In the event of a permitted sale or exchange of Membership
Interests, the Capital Account of the transferor shall become the Capital
Account of the transferee to the extent it relates to the transferred Membership
Interests in accordance with Section 1.704-l(b)(2)(iv) of the Treasury
Regulations.
 
(c)           The manner in which Capital Accounts are to be maintained pursuant
to this Section 6.3 is intended to comply with the requirements of Section
704(b) of the Code and the Treasury Regulations promulgated thereunder.  If in
the opinion of the Company's legal counsel the manner in which Capital Accounts
are to be maintained pursuant to the preceding provisions of this Section 6.3
should be modified in order to comply with Section 704(b) of the Code and the
Treasury Regulations thereunder, then notwithstanding anything to the contrary
contained in the preceding provisions of this Section 6.3, the method in which
Capital Accounts are maintained shall be so modified; provided, however, that
any change in the manner of maintaining Capital Accounts shall not materially
alter the economic agreement between or among the Members.
 
(d)           Except as otherwise agreed in writing or required by the Act, no
Member shall have any liability to restore all or any portion of a deficit
balance in such Member's Capital Account.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
ALLOCATIONS
 
7.1           Net Profits and Net Losses.
 
(a)           After giving effect to the special allocations set forth in
Sections 7.2 and 7.3, the Net Profits of the Company for each Fiscal Year shall
be allocated to the Class B Members in accordance with the Class B Percentage
Interest held by each Class B Member.
 
(b)           After giving effect to the special allocations set forth in
Section 7.2 and 7.3, the Net Losses of the Company for each Fiscal Year shall be
allocated to the Class B Members in accordance with the Class B Percentage
Interest held by each Class B Member.
 
(c)           The Net Losses allocated pursuant to Section 7.1(b) hereof shall
not exceed the maximum amount of Net Losses that can be so allocated without
causing any Member to have an Adjusted Capital Account Deficit at the end of any
Fiscal Year.  In the event some but not all of the Members would have Adjusted
Capital Account Deficits as a consequence of an allocation of Net Losses
pursuant to Section 7.1(b), the limitation set forth in this Section 7.1(c)
shall be applied on a Member-by-Member basis so as to allocate the maximum
permissible Net Losses to each Member under Section 1.704-1(b)(2)(ii)(d) of the
Treasury Regulations.
 
7.2           Special Allocations.  The following special allocations shall be
made in the following order:
 
(a)           Minimum Gain Chargeback.  Except as otherwise provided in Section
1.704-2(f) of the Treasury Regulations, notwithstanding any other provision of
this Article VII, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such Member's share of the net decrease in Company
Minimum Gain, determined in accordance with Treasury Regulations Section
1.704-2(g).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury
Regulations.  This Section 7.2(a) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(f) of the Treasury Regulations and
shall be interpreted consistently therewith.
 
(b)           Member Minimum Gain Chargeback.  Except as otherwise provided in
Section 1.704-2(i)(4) of the Treasury Regulations, notwithstanding any other
provision of this Article VII, if there is a net decrease in Member Nonrecourse
Debt Minimum Gain attributable to a Member Nonrecourse Debt during any Company
Fiscal Year, each Member who has a share of the Member Nonrecourse Debt Minimum
Gain attributable to such Member Nonrecourse Debt, determined in accordance with
Section 1.704-2(i)(5) of the Treasury Regulations, shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Member's share of the net
decrease in Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Treasury Regulations Section
1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Treasury
Regulations.  This Section 7.2(b) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(i)(4) of the Treasury Regulations and
shall be interpreted consistently therewith.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulations Section 1.704- 1(b)(2)(ii)(d)(4), Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(5), or Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Adjusted Capital Account
Deficit of such Member as quickly as possible, provided that an allocation
pursuant to this Section 7.2(c) shall be made if and only to the extent that
such Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Article VII have been tentatively made as if
this Section 7.2(c) were not in the Agreement.
 
(d)           Gross Income Allocation.  In the event any Member has a deficit
Capital Account at the end of any Company Fiscal Year which is in excess of the
sum of (i) the amount such Member is obligated to restore (pursuant to the terms
of such Member's promissory note or otherwise, if any), and (ii) the amount such
Member is deemed to be obligated to restore pursuant to the penultimate
sentences of Treasury Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.2(d) shall be made if and only to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article VII have been tentatively made as
if this Section 7.2(d) and Section 7.2(c) hereof were not in the Agreement.
 
(e)           Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal
Year shall be specially allocated to the Class B Members in accordance with
their Class B Percentage Interests.
 
(f)           Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Treasury
Regulations Section 1.704-2(i)(1).
 
(g)           Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m)(2) or Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of his interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with Section 7.1 hereof in the event that
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members
to whom such distribution was made in the event that Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           Class A Preferred Return Allocations.  All or a portion of the
remaining items of Company income or gain, if any, shall be specially allocated
to the Class A Members in proportion to and to the extent of the excess, if any,
of (i) the cumulative Class A Preferred Return distributions each such Class A
Member has received pursuant to Sections 8.1(b) and 14.3(b)(iii) from the
commencement of the Company to a date thirty (30) days after the end of such
Fiscal Year, over (ii) the cumulative items of income and gain allocated to such
Class A Member pursuant to this Section 7.2(h) for all prior Fiscal Years.
 
(i)           Allocations Relating to Taxable Issuance of Membership
Interests.  Any income, gain, loss, or deduction realized as a direct or
indirect result of the issuance of an interest in the Company by the Company to
a Member (the "Issuance Items") shall be allocated among the Members so that, to
the extent possible, the net amount of such Issuance Items, together with all
other allocations under this Agreement to each Member, shall be equal to the net
amount that would have been allocated to each such Member if the Issuance Items
had not been realized.
 
7.3           Curative Allocations.  The allocations set forth in Sections
7.1(c), 7.2(a), 7.2(b), 7.2(c), 7.2(d), 7.2(e), 7.2(f) and 7.2(g) hereof (the
"Regulatory Allocations") are intended to comply with certain requirements of
the Treasury Regulations.  It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Company
income, gain, loss, or deduction pursuant to this Section 7.3.  Therefore,
notwithstanding any other provision of this Article VII (other than the
Regulatory Allocations), the Board of Managers shall make such offsetting
special allocations of Company income, gain, loss, or deduction in whatever
manner they determine appropriate so that, after such offsetting allocations are
made, each Member's  Capital Account balance is, to the extent possible, equal
to the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of the Agreement and all Company items were allocated
pursuant to Section 7.1.  In exercising its discretion under this Section 7.3,
the Board of Managers shall take into account future Regulatory Allocations
under Sections 7.2(a) and 7.2(b) that, although not yet made, are likely to
offset other Regulatory Allocations previously made under Sections 7.2(e) and
7.2(f).
 
7.4           Other Allocation Rules.
 
(a)           (a)           Subject to the provisions set forth herein, all Net
Profits and Net Losses (and, if necessary, individual items of income, gain,
loss or deduction) allocated to the Members shall be allocated among them as
determined in good faith by the Board of Managers and based upon such financial
and accounting procedures and determinations as may deemed necessary by the
Board of Managers.  In the event additional Members are admitted to the Company
pursuant to Article XIII on different dates during any Fiscal Year, the Net
Profits (or Net Losses) allocated to the Members for each such Fiscal Year shall
be allocated among the Members in each applicable class in accordance with their
Percentage Interests in each applicable class from time to time during such
Fiscal Year in accordance with Code Section 706, using any convention permitted
by law and selected by the Board of Managers.  In such event, subsequent
allocations of Net Losses (or Net Profits) pursuant to Section 7.1 hereof shall
be allocated (i) first, so as to offset the Net Profits (or Net Losses)
allocated for such Fiscal Year or Fiscal Years, and (ii) the balance, if any, to
the Members in each applicable class in accordance with their Percentage
Interests in each applicable class.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           For purposes of determining the Net Profits, Net Losses or any
other items allocable to any period, Net Profits, Net Losses, and any such other
items shall be determined on a daily, monthly, or other basis, as determined by
the Board of Managers using any permissible method under Code Section 706 and
the Treasury Regulations thereunder.
 
(c)           The Members are aware of the income tax consequences of the
allocations made by this Article VII and hereby agree to be bound by the
provisions of this Article VII in reporting their shares of Company income and
loss for income tax purposes.
 
(d)           Solely for purposes of determining a Member's proportionate share
of the "excess nonrecourse liabilities" of the Company within the meaning of
Treasury Regulations Section 1.752-3(a)(3), the Members' interests in Company
profits are equal to their Percentage Interest.
 
(e)           To the extent permitted by Sections 1.704-2(h)(3) of the Treasury
Regulations, the Company shall endeavor to treat distributions of Net Cash Flow
as having been made from the proceeds of a Nonrecourse Liability or a Member
Nonrecourse Debt only to the extent that such distributions would cause or
increase an Adjusted Capital Account Deficit for any Member.
 
7.5           Tax Allocations: Code Section 704(c).
 
(a)           In accordance with Code Section 704(c) and the Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with
Section 1(v)(i) hereof).
 
(b)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to Section 1(v)(ii) hereof, subsequent allocations of income,
gain, loss, and deduction with respect to such asset shall take account of any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Treasury Regulations thereunder.
 
(c)           Any elections or other decisions relating to such allocations
shall be made by the Board of Managers in any manner that reasonably reflects
the purpose and intention of this Agreement.  Allocations pursuant to this
Section 7.5 are solely for purposes of federal, state, and local taxes and shall
not affect, or in any way be taken into account in computing, any Person's
Capital Account or share of Net Profits, Net Losses, other items, or
distributions pursuant to any provision of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
DISTRIBUTIONS
 
8.1           Net Cash Flow.  Whether in connection with a liquidating
distribution under Section 14.3 or otherwise, Net Cash Flow may be distributed
at such times and in such amounts as the Board of Managers may determine to the
Members as follows:
 
(a)           First, to the Class A Members, in accordance with their Class A
Percentage Interests, an amount necessary to reduce the Adjusted Class A Capital
Contribution of each Class A Member to zero;
 
(b)           Second, to the Class A Members, in accordance with their Class A
Percentage Interests, an amount necessary to allow each Class A Member to
receive its Class A Preferred Return, minus any amounts previously distributed
to such Class A Member pursuant to this Section 8.1(b); and
 
(c)           Third, to the Class B Members in accordance with their Class B
Percentage Interests.
 
8.2           Tax Distributions.  Anything to the contrary notwithstanding, the
Company shall (subject to the availability of Net Cash Flow as determined in the
reasonable discretion of the Board of Managers) make distributions to the
Members on a quarterly basis and annually prior to April 15 following the close
of each Fiscal Year in order to fund the federal and state income taxes, if any,
that will be owed by the Members with respect to such Fiscal Year (computed at
the highest marginal rate for ordinary income taxes or the maximum rate on
capital gains for individuals, plus 5%) on the estimated or final Net Profits
(or items of income or gain) of the Company allocated to such Member pursuant to
this Agreement to date for the Fiscal Year to the extent such taxes are greater
than the cumulative amount of distributions made to such Member pursuant to
Section 8.1 or this Section 8.2 to date during the Fiscal Year.  Distributions
under this Section 8.2 shall not be treated as advances of distributions to be
made under Section 8.1 and, accordingly, a distribution made to a Member
pursuant to this Section 8.2 shall not reduce amounts that otherwise would be
distributed to such Member pursuant to Section 8.1.
 
8.3           Amounts Withheld.  All amounts withheld pursuant to the Code or
any provision of any state or local tax law with respect to any payment,
distribution, or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Article VIII for all
purposes under this Agreement.  The Company is authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
federal, state, or local government any amounts required to be so withheld
pursuant to the Code or any provisions of any other federal, state, or local law
and shall allocate such amounts to the Members with respect to which such amount
was withheld.
 
8.4           Limitation Upon Distributions.  Notwithstanding the provisions of
this Article VIII, no distribution shall be declared and paid in violation of
the Act or applicable law.
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
BOARD OF MANAGERS
 
9.1           Management and Control.  The business, property and affairs of the
Company shall be operated and managed by a Board of Managers (the “Board of
Managers”).  The Board of Managers, and any Officer acting pursuant to authority
granted by the Board of Managers, is authorized to take any actions, to make any
determinations and to provide any consents permitted to be taken, made or
provided by the Company under this Agreement or in furtherance of the Company’s
business.  No Member or Manager, acting individually, and except as expressly
provided for herein, no Officer, shall have the power to sign or bind the
Company unless duly authorized to do so by the Board of Managers.
 
9.2           Board of Managers.
 
(a)           Number of Managers.  The Company’s Board of Managers shall
initially be comprised of five (5) individuals in accordance with this Section
9.2 (each, a “Manager”).  
 
(b)           Designation of Managers.  The Managers shall be designated as
follows: three (3) Managers shall be designated by Tiger ELS, LLC, and two (2)
Managers shall be designated by the holders of a Majority Interest of the Class
B Members, excluding Tiger ELS, LLC.  Each Member and Manager shall take all
actions necessary or appropriate to cause the election, removal or replacement
of the Managers designated under this Section 9.2(b) in accordance with this
Section 9.2.
 
9.3           Resignation.  A Manager may resign at any time by giving a written
resignation to the Board of Managers, the President or the Secretary of the
Company.  The resignation shall be effective without acceptance when such
resignation is actually received, unless the resignation specifies a later
effective time.
 
9.4           Removal of Managers.  The party who or which is entitled to
designate a Manager or Managers may remove one (1) or more Managers designated
by such party with or without cause at any time.
 
9.5           Vacancies.  If a vacancy occurs on the Board of Managers, the
party who or which is entitled to designate such Manager or Managers shall fill
the vacancy.
 
9.6           Meetings of the Board, Etc.
 
(a)           Regular Meetings.  Regular meetings of the Board of Managers shall
be held from time to time at the discretion of the Board of Managers.
 
(b)           Special Meetings of the Board.  Special meetings of the Board of
Managers may be called by any Manager or the President.
 
(c)           Notice of Meetings.  Meetings of the Board of Managers shall be
preceded by at least two (2) business days’ notice of the date, time and place
of the meeting.  The notice need not describe the purpose of the
meeting.  Notice shall be in writing and shall be delivered to each of the
Managers.  A Manager may waive any notice required by this Agreement, the
Certificate of Formation, or the Act, before or after the date and time stated
in the notice.  The waiver must be in writing, signed by the Manager entitled to
the notice, and filed with the minutes or other records of the Company.  A
Manager’s attendance at or participation in a meeting waives any required notice
to the Manager of the meeting, unless the Manager at the beginning of the
meeting (or promptly upon arrival) objects to holding the meeting or transacting
business at the meeting and does not thereafter vote for or assent to any action
taken at the meeting.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           Location of Meetings.  Meetings of the Board of Managers may be
held at any place as designated in the applicable meeting notice or agreed to by
the Board of Managers.
 
(e)           Participation by Electronic Communication.  The Board of Managers
shall permit any or all Managers to participate in or conduct the meeting
through the use of any means of communication by which all Managers
participating may simultaneously hear and be heard by each other during the
meeting.
 
(f)           Action Without Meeting.  Any action required or permitted to be
taken at a Board of Managers’ meeting may be taken without a meeting if Managers
holding votes sufficient to approve such action consent thereto in writing.  Not
less than two (2) business days prior to any proposed action by written consent,
the Company shall provide notice of such proposed action and the form of the
written consent to all Managers.  Following any such action by written consent,
the Company shall provide notice of such action to all other Managers and
deliver a copy of such consent to the Secretary for inclusion in the minutes of
the Board of Managers of the Company.  Action taken under this Section is
effective when Managers holding votes sufficient to approve such action have
signed the consent, unless the consent specifies a different effective date.
 
(g)           Quorum and Voting.  A quorum of the Board of Managers shall
consist of a majority of the fixed number of Managers from time to time.  The
affirmative vote of a majority of the number of Managers required to be in
office under Section 9.2(a), or such greater vote required under this Agreement,
shall be the act of the Board of Managers.  Unless otherwise expressly provided
herein or required under applicable law, Managers who have an interest (economic
or otherwise) in the outcome of any particular matter upon which the Managers
vote or consent may vote or consent upon any such matter and their vote or
consent, as the case may be, shall be counted in the determination of whether
the requisite matter was approved by the Managers.
 
9.7           Committees.  The Board of Managers may create one or more
committees in accordance with the provisions of the Act.
 
ARTICLE X
OFFICERS
 
10.1           Powers.  Subject to the authority of the Board of Managers, the
day-to-day management and control of the Company, and its business and affairs,
shall be conducted or exercised by, or under the direction and authority of, the
Officers.
 
 
20

--------------------------------------------------------------------------------

 
 
10.2           Election and Term.  The Board of Managers shall elect a President
and a Secretary, and may elect such other Officers as the Board of Managers may
determine from time to time, who may include a one or more vice presidents, a
chief financial officer, a controller and one or more assistant treasurers and
assistant secretaries.  The Board of Managers may elect Officers at such times
as it deems advisable.  Each Officer shall serve until his successor is elected
and qualified or until his earlier resignation or removal.  Any number of
offices may be held by the same Person.  Unless otherwise provided in a written
agreement, no Officer shall have any contractual rights by reason of appointment
as an Officer.  Any Officer who is a Member shall have the same rights, as a
Member, as any other Member.
 
10.3           Duties.  The duties and powers of the Officers shall be as
follows:
 
(a)           President.  The President shall be the chief executive officer of
the Company, and, as such, shall be primarily responsible for the general
management of the business of the Company and for implementing the policies and
directives of the Board of Managers.  The President shall have authority to make
contracts on behalf of the Company in the ordinary course of the Company’s
business, shall be responsible to effect all orders and resolutions of the Board
of Managers, shall sign and deliver in the name of the Company any deeds,
mortgages, bonds, contracts, or other instruments pertaining to the business of
the Company except as otherwise delegated or provided by law, shall preside at
all meetings of the Members, and the Board of Managers, and shall perform such
other duties as from time to time may be assigned by the Board of Managers.
 
(b)           Vice Presidents.  The Vice President (or, if more than one, in the
order designated by the Board of Managers) shall exercise the functions of the
President during the absence or disability of the President and shall perform
such other duties as may be assigned by the President or the Board of Managers.
 
(c)           Chief Financial Officer.  The Chief Financial Officer shall have
general supervision over the funds of the Company and the investment or deposit
thereof, shall advise the Board of Managers and the President regarding the
financial condition of the Company, and perform such other duties as may be
assigned by the President or the Board of Managers.
 
(d)           Secretary.  The Secretary shall attend all meetings of the
Members, the Board of Managers, and any committees of the Board of Managers, and
shall prepare and maintain minutes or records of proceedings of all such
meetings in a book to be kept for that purpose.  The Secretary shall give, or
cause to be given, such notice as may be required of all meetings of the
Members, the Board, and any committees of the Board of Managers, shall
authenticate and certify records and proceedings of the Company, shall keep
accurate membership records for the Company, and shall perform such other duties
as may be assigned by the President or the Board of Managers.
 
10.4           Compensation.  Unless otherwise provided by contract, if any, the
salaries and other compensation of the Officers, if any, shall be as determined
by the Board of Managers from time to time.
 
 
21

--------------------------------------------------------------------------------

 
 
10.5           Removal.  The Board of Managers may remove any Officer at any
time, with or without cause, but no such removal shall affect the contract
rights, if any, of the Person so removed.
 
10.6           Resignation.  An Officer may resign at any time by delivering
written notice to the Company.  A resignation is effective without acceptance
when the notice is delivered to the Company, unless the notice specifies a later
effective date.  An Officer’s resignation does not affect the Company’s contract
rights, if any, with the Officer
 
ARTICLE XI
 
OTHER BUSINESS INTERESTS; CONFLICTS OF INTEREST; INDEMNIFICATION
 
11.1           Other Business Interests.  Except as otherwise provided in this
Agreement or by contract, (i) the Managers shall not be required to manage the
Company as their sole and exclusive function, and (ii) the Members and the
Managers may engage in or possess an interest in other business ventures of any
nature or description, independently or with others.  Neither the Company nor
the Members shall have any rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture shall not be deemed wrongful or improper.
 
11.2           Conflicts of Interest.  The fact that a Member, Manager, Officer
or any Affiliate of the foregoing is directly or indirectly interested in or
connected with any Person with whom the Company has dealings (collectively, the
“Interested Transactions”) shall not preclude such dealings or make them void or
voidable, and neither the Company nor the Members shall have any rights in or to
such dealings or any profits derived therefrom; provided, however, that any
Interested Transactions shall be on terms that are fair and reasonable to the
Company under the circumstances, as determined in the good faith and reasonable
discretion of the Board of Managers.
 
11.3           Indemnification.
 
(a)           Any Person who was or is a Member, Manager, Officer, employee, or
other agent of the Company, or was or is serving at the request of the Company
as a manager, officer, employee, or other agent of another limited liability
company, corporation, partnership, joint venture, trust, or other enterprise
(collectively, the “Indemnified Party”) shall, in accordance with this Section
11.3, be indemnified and held harmless by the Company from and against any and
all losses, claims, damages, liabilities, expenses (including reasonable legal
and other professional fees and disbursements), judgments, fines, settlements,
and other amounts incurred (collectively, the “Indemnification Obligations”) in
connection with any and all claims, demands, actions, suits or proceedings
(civil, criminal, administrative or investigative), actual or threatened, in
which such Indemnified Party may be involved, as a party or otherwise, by reason
of such Indemnified Party’s service to, or on behalf of, or management of the
affairs of, the Company or, at the request of the Company, with respect to
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise, or rendering of advice or consultation with respect
thereto, whether or not the Indemnified Party continues to be serving in the
above-described capacity at the time any such Indemnification Obligation is paid
or incurred.  Notwithstanding the foregoing, no indemnification shall be
provided by the Company with respect to any Indemnification Obligation that
resulted from action or inaction of such Indemnified Party, in each case, (i)
that was beyond the scope of his employment or engagement or authority as an
officer or agent of the Company, (ii) from which such Indemnified Party derived
an improper personal benefit, (iii) that was not in good faith (including fraud
or material misrepresentation), or (iv) with respect to any criminal action or
proceeding, that involved a knowing violation of law, in each case as ultimately
determined by a court of competent jurisdiction, which determination is no
longer appealable.  The termination of a proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that such Indemnification Obligation
resulted from the willful misconduct of, breach by or failure to properly act of
such Indemnified Party.  Expenses (including reasonable legal and other
professional fees and disbursements) incurred in any proceeding will be paid by
the Company, as incurred, in advance of the final disposition of such proceeding
upon receipt of an undertaking by or on behalf of such Indemnified Party to
repay such amount if it shall ultimately be determined that such Indemnified
Party is not entitled to be indemnified by the Company as authorized in this
Section 11.3; provided, however, that the Company may decline to pay such
expenses to any Person in advance of the final disposition of such action, suit
or proceeding, or may cease to make such payments if, at any relevant time, (i)
such Person has refused to cooperate with any investigation conducted by or on
behalf of the Company or the Board of Managers or (ii) the Company has credible
evidence on the basis of which it believes in good faith that such Person is not
entitled to indemnity under this Section 11.3.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           The indemnification provided by this Section 11.3 shall not be
deemed to be exclusive of any other rights to which each Indemnified Party may
be entitled under any agreement, or as a matter of law, or otherwise, both as to
action in such Indemnified Party’s official capacity and to action in another
capacity, and shall continue as to such Indemnified Party who has ceased to have
an official capacity for acts or omissions during such official capacity or
otherwise when acting at the request of the Company, or any Person granted
authority thereby, and shall inure to the benefit of the heirs, successors and
administrators of such Indemnified Party.  Any repeal or amendment of this
Section 11.3 shall be prospective only and shall not adversely affect rights
under this Section 11.3 existing at the time of such repeal or amendment.
 
(c)           The Members shall not be required to indemnify any Indemnified
Party for which indemnification is authorized under Section 11.3(a).  Any right
of an Indemnified Party  to indemnification pursuant to this Agreement shall be
satisfied solely from Company property and the proceeds of insurance, if any.
 
11.4           Transactions with Related Persons of Celadon Group, Inc.  Other
than the issuance of Class B Membership Interests as set forth on Exhibit A on
the date hereof and the transactions contemplated by that certain Portfolio
Purchase and Sale Agreement (and related documents) between the Company and
Quality Equipment Leasing, LLC dated on or about the date hereof, the Company
will not, without the prior consent of the Board of Directors of Celadon Group,
Inc. (or any duly authorized committee thereof), knowingly engage in any hiring,
compensation, equity grant, loan, or purchase or sale of assets, transaction, or
any other material transaction, with any employee or director of Celadon Group,
Inc. or any subsidiary thereof, (ii) any immediate family member of any of such
Persons, or (iii) any Affiliate of such Persons.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
TRANSFER OF MEMBERSHIP INTERESTS; RIGHT OF FIRST REFUSAL; DRAG-ALONG RIGHTS;
ETC.
 
12.1            Transfer.  No Member may sell, assign, pledge, hypothecate,
gift, bequeath or otherwise transfer or dispose of (the foregoing are
hereinafter collectively referred to as a “Transfer”) all or a portion of its
Membership Interest without first complying with the applicable provisions of
this Article XII prior to consummating any such Transfer of its Membership
Interest.  Notwithstanding the foregoing, subject to Section 12.4 hereof, (a)
any Member may Transfer all or any portion of its Membership Interest (i) to an
entity that, directly or indirectly, controls, or is controlled by, or is under
common control with, such Member, or (ii) to another Member, or an entity that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such other Member, and (b) any Class A Member may pledge any or
all of its Membership Interests in accordance with such Member’s credit
agreements in effect from time to time or transfer such Membership Interests to
the lender thereunder as required by the applicable credit documents or
applicable law (and any lender thereunder becoming a transferee of all or any
portion of such Member’s Membership Interest will be entitled to become a
substitute Member upon compliance with the requirements of becoming a substitute
Member).
 
12.2           Right of First Refusal.
 
(a)           If a Member (a “Transferring Member”) desires to Transfer all or
any portion of its Membership Interests to another Person (the “Offeree”) other
than as permitted by Section 12.1 (whether voluntarily, by operation of law or
otherwise), then such Transferring Member shall be required to comply with the
provisions of this Section 12.2.
 
(b)           In the event the Transferring Member proposes to Transfer any of
its Membership Interests, then, with respect to each such Transfer, the
Transferring Member shall deliver written notice (the “Transfer Notice”) to the
Company and the Class B Members of its intention, describing the price and the
terms and conditions upon which the Transferring Member proposes to make such
Transfer.  The Class B Members shall have a right to purchase their pro rata
portion of the Membership Interests being offered by the Transferring Member
(the “Offered Interest”) at the price and on the terms and conditions set forth
in the Transfer Notice.  The Class B Members shall have thirty (30) days from
the date the Transfer Notice is given to agree to agree to purchase all or any
portion of the Offered Interest, by giving written notice to the Transferring
Member and the Company stating the Offered Interest to be purchased (the
“Purchase Notice”).
 
(c)           If the Class B Members fail to deliver a Purchase Notice within
the time period set forth in Section 12.2(b) or elect to purchase less than all
of the Offered Interest of the Transferring Member, the Transferring Member
shall deliver a Transfer Notice to the Company and the Company shall have a
right to purchase and redeem the remaining portion of the Offered Interest of
the Transferring Member at the price and on the terms and conditions set forth
in the Transfer Notice.  The Company shall have thirty (30) days from the date
the Transfer Notice is given to agree to purchase all or any portion of the
remaining Offered Interest, by giving written notice to the Transferring Member
stating the Offered Interest to be purchased.
 
 
24

--------------------------------------------------------------------------------

 
 
(d)           To the extent not purchased by the Class B Members or the Company
pursuant to this Section 12.2, the Transferring Member may Transfer the
remaining Offered Interest described in the Transfer Notice to the Offeree upon
the terms and conditions contained in the Transfer Notice, for a period of up to
sixty (60) days after expiration of the Company’s right under Section
12.2(c).  If such Transfer to the Offeree is not effected within said 60-day
period, or the Transferring Member does not comply with the conditions set forth
in Section 12.3 hereof, or if the provisions of the proposed Transfer as
described in the Transfer Notice are changed in any material respect, then such
Transfer shall be null, void and of no effect, and the Transfer of the Offered
Interest described in the Transfer Notice shall continue to be subject to the
Transfer restrictions contained in this Agreement and may not be Transferred
without again first complying with the provisions of this Section 12.2.
 
12.3           Closing.  Any purchase and sale to be consummated pursuant to
Section 12.2 hereof shall be closed in accordance with the following procedures:
 
(a)           The date of closing shall be a regular banking business day (i)
not less than ten (10) nor more than thirty (30) days after the giving of the
last Purchase Notice, in the case of a sale pursuant to Sections 12.2(b) and/or
(c), and (ii) falling within the 60-day period set forth in Section 12.2(d), in
the case of a sale pursuant to Section 12.2(d), and the place of closing shall
be the offices of the Company, unless the applicable purchasing parties and the
Transferring Member shall mutually agree to another place of closing.
 
(b)           On the date of closing, (i) the Transferring Member shall deliver
to the purchasing parties such documents as may reasonably be deemed necessary
by the purchasing parties to Transfer the Offered Interest being Transferred,
(ii) the purchasing parties shall, as agreed upon by the parties to the sale,
deliver payment to the Transferring Member by means of cash, cashier's check,
promissory note or wire transfer of immediately available funds.
 
12.4           Admission of Permitted Transferee as Substitute Member.  In the
event of the permitted Transfer of a Member's Membership Interest in the Company
to a third party purchaser (i.e., non-Member) in accordance with Sections 12.1,
12.2 and/or 12.3, and as a condition to the effectiveness of such Transfer and
the admission of such transferee as a substitute Member, the proposed transferee
shall (i) accept, assume and agree to be subject to and bound by all of the
terms, obligations and conditions of this Agreement, as the same may have been
further amended, by executing and delivering to the Company a counterpart
signature page to this Agreement, and (ii) execute, acknowledge and deliver to
the Company such instruments of transfer, assignment and assumption and such
other certificates, representations and documents, provide such additional
information, and perform all such other acts which the Board of Managers may
reasonably deem necessary or desirable to:
 
(i)           constitute such proposed transferee as a Member;
 
 
25

--------------------------------------------------------------------------------

 
 
(ii)           preserve the Company after the completion of such Transfer, or
substitution under the laws of each jurisdiction in which the Company is
qualified, organized or does business;
 
(iii)           maintain the status of the Company as a partnership for federal
tax purposes; and
 
(iv)           assure compliance with any applicable state and federal laws,
including, without limitation, securities laws and regulations.
 
Furthermore, the Transferring Member agrees, upon request of the Board of
Managers, to execute such certificates or other documents and perform such other
acts as may be reasonably requested by the Board of Managers from time to time
in connection with such Transfer.
 
12.5           Status of Transferees in Recognized Transfers.  Any purported
Transfer of an interest in the Company that is not permitted under Section 12.1
or which does not comply with Sections 12.2, 12.3 and 12.4 shall be null and
void, of no force or effect whatsoever, and shall be disregarded by the Company,
and the Transferring Member shall continue to be treated as a Member by the
Company with respect to the Membership Interest proposed to be Transferred;
provided that, if the Company (a) is required to recognize or (b) in its sole
discretion elects to recognize a purported Transfer that is not permitted under
Section 12.1 or which does not comply with Sections 12.2, 12.3 and 12.4 (each, a
“Recognized Transfer”), the interest Transferred shall be strictly limited to
the transferor's rights to allocations and distributions as provided by this
Agreement with respect to the Transferred interest in the Company, which
allocations and distributions may be applied (without limiting any other legal
or equitable rights of the Company) to satisfy the debts, obligations, or
liabilities for damages that the transferor or transferee of such interest may
have to the Company.  In a Recognized Transfer, the Transferring Member shall
cease to be a Member of the Company for all purposes, and the transferee shall
not be admitted to the Company as a substitute Member unless and until (i) the
Board of Managers consents (in its absolute and sole discretion) to the
admission of such transferee as a substitute Member, and (ii) such transferee
complies with the terms and conditions set forth in Section 12.4. For clarity,
until admitted as a substitute Member in accordance with this Section 12.5, the
assignee of all or any portion of a Membership Interest has no right to
participate in the management and affairs of the Company.
 
12.6           Other Matters Relating to the Transfer of Membership Interests.
 
(a)           Any Transfer of an interest in the Company, whether in a permitted
Transfer or a Recognized Transfer, and related admission of a substitute Member,
if any, shall be deemed effective as of (i) the date on which conditions of such
Transfer (including those set forth in Section 12.4) have been satisfied, or
(ii) the date a Transfer is recognized by the Board of Managers as a Recognized
Transfer, or (iii) on such other date as the parties (including the Company) may
agree.
 
(b)           Effective upon the Transfer of an interest in the Company, the
Transferring Member shall, for all purposes, cease to be a Member of the Company
with respect to such transferred interest, regardless of whether the transferee
is admitted to the Company as a substitute Member or is merely an assignee of
the transferring Member’s economic rights.  Notwithstanding the foregoing, the
Transfer of an interest in the Company, without more, shall not release the
Member originally transferring the interest from any liability to the Company
that may have existed prior to the Transfer.
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           In the case of a Transfer or attempted Transfer of an interest in
the Company that does not comply with the requirements of this Article XII, the
parties engaging or attempting to engage in such Transfer shall indemnify and
hold harmless the Company and the non-Transferring Members from all cost,
liability, and damage that any of such indemnified Persons may incur (including,
without limitation, incremental tax liability and attorneys' fees and expenses)
as a result of such Transfer or attempted Transfer and efforts to enforce the
indemnity granted hereby.
 
(d)           The transferee of any interest in the Company shall succeed to the
Capital Account of the Transferring Member to the extent of the interest
Transferred.  Upon any Transfer, income, gain, loss, deduction and credit and
all other items attributable to the Transferred interest for the Fiscal Year
shall be allocated between the Transferring Member and the transferee by taking
into account their varying interests during the Fiscal Year in accordance with
Code Section 706(d), utilizing any conventions permitted by law as specified by
the Board of Managers.  In the event of any Transfer, the Board of Managers may
cause the Company to elect pursuant to Code Section 754 to adjust the basis of
the assets of the Company.
 
12.7           Required Transactions.
 
(a)           If at any time the Board of Managers shall approve a proposed Sale
Transaction, then the Company shall deliver a written notice (a “Required
Transaction Notice”) with respect to such proposed Sale Transaction (a “Required
Transaction”) to the Members stating that the Board of Managers have approved
and propose to consummate such Required Transaction and the terms thereof and
providing the identity of the Person(s) involved in such Required
Transaction.  The Members, upon receipt of the Required Transaction Notice,
shall be obligated to (i) vote their Membership Interests in favor of the
proposed Required Transaction (to the extent required), and waive any applicable
dissenters’ rights with respect thereto (if any), (ii) sell or merge their
Membership Interests, (iii) participate in the Required Transaction to the
extent requested by the Board of Managers, and (iv) otherwise take all action
reasonably necessary to consummate such Required Transaction.  Any Required
Transaction Notice may be rescinded by the Board of Managers by delivering
written notice thereof to the Members.
 
(b)           In any Required Transaction consummated under this Section 12.7,
the net proceeds of such transaction shall be allocated among and distributed to
the Members as if such proceeds were Net Cash to be distributed to the Members
in accordance with Section 8.1 hereof.  Furthermore, in connection with any
Required Transaction, each Member agrees to (i) make individual representations,
warranties, covenants and other agreements as to the unencumbered title to its
Membership Interests and the power, authority and legal right to Transfer such
Membership Interests, as applicable, and (ii) be liable (whether by purchase
price adjustment, indemnity payments or otherwise) in respect of
representations, warranties, covenants and agreements in respect of the Company
and its subsidiaries on a pro rata basis with the other Members.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this Agreement, the term "Sale Transaction" means
(i) the sale, transfer or other disposition of greater than fifty percent (50%)
of the Class B Membership Interests in the Company; (ii) a merger,
consolidation, reorganization or similar transaction or series of transactions
involving the Company, which results in the then-current Class B Members holding
in the aggregate less than fifty percent (50%) of the Class B Membership
Interests in the Company; or (iii) the sale of all or substantially all of the
assets of the Company to any Person in one transaction or in a series of related
transactions.
 
(d)           In the event of a conflict between this Section 12.7 and any other
provision of this Agreement, this Section 12.7 shall control. For the avoidance
of doubt, the Members shall not be required to comply with the provisions of
Section 12.2 prior to effecting a Sale Transaction under this Section 12.7.
 
12.8           Right of First Offer.  In the event Board of Managers decides to
commence a sale process with respect to a Sale Transaction or to pursue the
liquidation and dissolution of the Company, then the Company shall give notice
of such possible sale or liquidation process to Celadon Group, Inc. and Celadon
Group, Inc. shall have a right of first offer to discuss and negotiate terms for
such possible sale or liquidation process with the Company for a period of
thirty (30) days (the “Exclusivity Period”).  If the parties have not mutually
agreed on substantive terms for a Sale Transaction within the Exclusivity
Period, then the Company (at the direction of the Board of Managers) shall be
free to pursue a possible sale or liquidation process with any other party or
parties on terms acceptable to the Board of Managers in its sole
discretion.  For clarification, this Section 12.8 shall not be construed as
providing Celadon Group, Inc. a veto right, a right of first refusal or other
similar rights with respect to any sale or liquidation process.  This Section
12.8 shall terminate and be of no further force and effect if Celadon Group,
Inc. no longer holds a Membership Interest in the Company.
 
ARTICLE XIII
 
PREEMPTIVE RIGHTS; ADDITIONAL MEMBERS
 
13.1           Preemptive Rights.
 
(a)           In the event the Company proposes to issue Membership Interests
(or rights or options to acquire Membership Interests), or accept any additional
Capital Contributions by the Members, or engage in any other equity financing to
which the Company may be a party (a “New Equity Issuance”), such New Equity
Issuance shall be upon such terms and conditions (including valuation and
pricing) as may be determined by the Board of Managers, subject to the remaining
provisions of this Section 13.1.  In the event the Company proposes a New Equity
Issuance, the Company will give written notice (each, an “Equity Sale Notice”)
to each Class A Member at least twenty (20) days prior to the closing of such
transaction, describing the transaction to be entered into by the Company,
including (i) the percentage and class (and the rights, powers and preferences,
if different from the then outstanding Membership Interests) of the New Equity
Issuance that the Company proposes to issue (the “Proposed Equity”), (ii) the
price and terms upon which the Company proposes to issue the Proposed Equity,
and (iii) the amount of Proposed Equity that such Member is entitled to
purchase, and the aggregate purchase price therefore.  Each Class A Member shall
have the right, but not the obligation, to purchase Proposed Equity, at the
price and on the other terms set forth in the Equity Sale Notice, in an amount
not to exceed such Class A Member’s pro rata share of such Proposed
Equity.  Each Class A Member will have ten (10) days after the date of receipt
of any Equity Sale Notice to (i) agree to purchase all or any portion of such
Proposed Equity pursuant to its preemptive rights, for the price and upon the
terms specified in the Equity Sale Notice by giving written notice to the
Company and stating therein its decision and the quantity of Proposed Equity to
be purchased; or (ii) decline to exercise its preemptive rights with respect to
such issuance of Proposed Equity.  If a Class A Member does not exercise its
preemptive rights within such ten (10) day period, then such Class A Member
shall be deemed to have waived its preemptive rights with respect to such New
Equity Issuance.  If a Class A Member exercises its preemptive rights, it shall
promptly take all steps described in the Sale Notice to effectuate its purchase
of the Proposed Equity covered thereby.  Any remaining Proposed Equity not
elected to be purchased by the end of such ten (10) day period shall be
reoffered for a ten (10) day period to the Class A Members who have elected to
purchase the Proposed Equity.  Such electing Class A Members shall have the
right to purchase such additional portion of the remaining Proposed Equity in an
amount up to such electing Class A Member’s pro rata share (based on the Class A
Percentage Interests of such electing Class A Members) of the remaining Proposed
Equity.
 
 
28

--------------------------------------------------------------------------------

 
 
(b)           The Company will have sixty (60) days following expiration of the
periods provided in subsection (a) above to sell the Proposed Equity as to which
the Class A Members’ preemptive rights were not exercised, at a price and upon
such other terms as are specified in the Equity Sale Notice.  In the event the
Company has not sold such Proposed Equity within said 60-day period or desires
to sell such Proposed Equity on terms that materially differ from those
described in the Equity Sale Notice, the Company will not thereafter issue or
sell the Proposed Equity without again complying with this Section 13.1.
 
(c)           The foregoing preemptive rights shall not apply to:
 
(i)           Membership Interests offered in connection with a public offering;
 
(ii)           Membership Interests issued to the seller or its equity holders
in connection with any acquisition, merger, joint venture, or similar
transaction, the terms of which are approved by the Board of Managers;
 
(iii)           Membership Interests (or rights or options to acquire Membership
Interests) issued to financial institutions or similar Persons in connection
with credit arrangements, debt financings or similar debt transactions, the
terms of which are approved by the Board of Managers; or
 
(iv)           Class B Membership Interests issued to certain employees,
directors, managers, officers or agents of the Company or its Affiliates, as
determined by the Board of Managers from time to time, in an amount not to
exceed ten percent (10%) of the aggregate Class B Percentage Interests.
 
(d)           For clarification purposes, (i) the preemptive rights will not
apply to debt securities issued by the Company in any loan transaction or other
debt financing of the Company, and (ii) the Class B Members shall not have any
preemptive rights in their capacities as Class B Members.
 
 
29

--------------------------------------------------------------------------------

 
 
13.2           Admission of Additional Members.  A Person may only be admitted
as an additional Member, upon the approval of the Board of Managers (and subject
to the Preemptive Rights set forth in Section 13.1 above, if applicable under
the circumstances).  In the event additional Members are admitted to the
Company, the Membership Interest (and corresponding Percentage Interest) and
Capital Contributions of any new Members shall be determined by the Board of
Managers, and the Board of Managers may amend this Agreement to provide for the
admission of such additional Members, the issuance of such additional Membership
Interests and/or the corresponding dilution of the existing Members without the
consent or approval of the Members.  Notwithstanding the foregoing, a Person
shall not become an additional Member unless and until such Person becomes a
party to this Agreement as a Member by signing a counterpart signature page to
this Agreement and executing such documents and instruments as the Board of
Managers reasonably may request to confirm such Person as a Member in the
Company.
 
13.3           Accounting.  No additional Member shall be entitled to any
retroactive allocation of losses, income or expense deductions incurred by the
Company.  The Company may at the time an additional Member is admitted close the
Company books (as though the Company’s tax year had ended) or make pro rata
allocations of loss, income and expense deductions to an additional Member for
that portion of the Company’s tax year in which such Member was admitted in
accordance with the provisions of Code Section 706(d) and the Treasury
Regulations promulgated thereunder.
 
ARTICLE XIV
 
DISSOLUTION AND TERMINATION
 
14.1           Dissolution.
 
(a)           The Company shall be dissolved upon the occurrence of any of the
following events:
 
(i)           upon the approval of the Board of Managers; or
 
(ii)           as otherwise required by a non-waivable provision of the Act.
 
(b)           Except as expressly permitted in this Agreement or otherwise
approved by the Board of Managers, no Member shall voluntarily take any action
that directly causes a dissolution of the Company.
 
14.2           Effect of Event of Dissolution.  Upon the occurrence of the event
of dissolution, the Company shall cease to carry on its business, except insofar
as may be necessary for the winding up of its business, but its separate
existence shall continue until its certificate of cancellation has been filed
with the Delaware Secretary of State or until a decree dissolving the Company
has been entered by a court of competent jurisdiction.
 
 
30

--------------------------------------------------------------------------------

 
 
14.3           Winding Up, Liquidation and Distribution of Assets.
 
(a)           Upon dissolution, an accounting shall be made by the Company's
independent accountants of the accounts of the Company and of the Company's
assets, liabilities and operations, from the date of the last previous
accounting until the date of dissolution.  The Board of Managers shall
immediately proceed to wind up the affairs of the Company.
 
(b)           If the Company is dissolved and its affairs are to be wound up,
the Company’s assets shall be distributed in the following order and priority:
 
(i)           first, to creditors of the Company, including the Members who are
creditors, to the extent and in the order permitted by law, in satisfaction of
the Company's liabilities;
 
(ii)           second, to the establishment of any reserves deemed necessary by
the Board of Managers for any contingent liabilities or obligations of the
Company (but subject to the distribution to the Members in accordance with this
Section 14.3(b) of the amount of any excess reserves, if any, when and if the
Board of Managers determines such reserves are no longer necessary);
 
(iii)           third, to the Class A Members until the Class A Members have
received an amount equal to their accrued but unpaid Class A Preferred Return as
of the date of dissolution of the Company; provided, however, that no
distribution shall be made pursuant to this Section 14.3(b)(iii) that creates or
increases a Capital Account deficit for a Class A Member which exceeds such
Class A Member’s obligation (deemed and actual) to restore such deficit,
determined as follows: distributions shall first be determined tentatively
pursuant to this Section 14.3(b)(iii) without regard to each Class A Member’s
Capital Account, and then the allocation provisions of Article VII shall be
applied tentatively as if such tentative distributions had been made.  If a
Class A Member shall thereby have a deficit Capital Account which exceeds its
obligation (deemed and actual) to restore such deficit, the actual distribution
to such Class A Member pursuant to this Section 14.3(b)(iii) shall be equal to
the tentative distribution to such Class A Member less the amount of the excess
to such Class A Member; and
 
(iv)           finally, to Members in accordance with positive Capital Account
balances, taking into account all Capital Account adjustments for the Company’s
taxable year in which the liquidation occurs.  Any such distributions to the
Members in respect of their Capital Accounts shall be made in accordance with
the time requirements set forth in Section 1.704-1(b)(2)(ii)(b)(2) of the
Treasury Regulations.
 
(c)           Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Section 1.704-l(b)(2)(ii)(g) of the Treasury
Regulations, if any Member has a deficit Capital Account (after giving effect to
all contributions, distributions, allocations and other Capital Account
adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution, and the negative balance of such Member's Capital Account shall
not be considered a debt owed by such Member to the Company or to any other
Person for any purpose whatsoever.
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           It is understood and agreed that amounts payable to the Members in
connection with a Sale Transaction that does not involve a dissolution of the
Company pursuant this Article XIV (including, by way of example and not as a
limitation, amounts payable in connection with a merger or Membership Interest
purchase) (i) shall be paid to the Members in accordance with the preferences
and priorities set forth in this Section 14.3; (ii) will be deemed to have been
distributed among the Members as if the distributions set forth in this Section
14.3 were applied to such payments, and (iii) any agreement executed by the
Company or the Members in connection with a Sale Transaction shall be consistent
with this provision.
 
14.4           Certificate of Cancellation.  Upon completion of the winding up,
liquidation and distribution of the assets, the Company shall be deemed
terminated.  The Managers shall comply with any applicable requirements of
applicable law pertaining to the winding up of the affairs of the Company and
the final distribution of its assets.  When all debts, liabilities and
obligations have been paid and discharged or adequate provisions have been made
therefor and all of the remaining property and assets have been distributed to
the Members, a certificate of cancellation shall be executed and filed in
accordance with the Act.  Upon the filing of the certificate of cancellation,
the existence of the Company shall cease.
 
14.5           Return of Contribution Nonrecourse to Other Members.  Except as
provided by law or as expressly provided in this Agreement, upon dissolution,
each Member shall look solely to the assets of the Company for the return of its
Capital Contribution.  If the Company property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the cash contribution of one or more Members, such Member or Members shall have
no recourse against any other Member.
 
ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
15.1           Notices.  All notices, requests, demands and other communications
hereunder shall be deemed to have been duly given if in writing and (i)
delivered personally, (ii) sent by confirmed facsimile transmission, (iii) sent
by confirmed email transmission, (iv) sent by nationally recognized overnight
delivery service, or (v) mailed by postage prepaid registered or certified U.S.
mail, return receipt requested, to the address, facsimile number or email
address designated in Exhibit A to this Agreement or such other address,
facsimile number or email address as may be designated in writing by notice
given hereunder, and shall be effective upon personal delivery or receipt of
confirmed facsimile or email transmission thereof on a business day or upon
delivery by registered or certified U.S. mail or two (2) business days following
deposit with a nationally recognized overnight delivery service for overnight
delivery.
 
15.2           Application of Delaware Law; Priority.  This Agreement and the
application or interpretation hereof, shall be governed exclusively by its terms
and by the laws of the State of Delaware, and specifically the Act, without
reference to Delaware’s conflict of laws rules.  In the event of any
inconsistency or conflict between any terms of this Agreement and the Act, the
terms of this Agreement shall govern to the maximum extent permitted by law.
 
 
32

--------------------------------------------------------------------------------

 
 
15.3           Waiver of Action for Partition.  Each Member irrevocably waives
during the term of the Company any right that it may have to maintain any action
for partition with respect to the property of the Company.
 
15.4           Amendments.
 
(a)           Except as set forth in Section 15.4(b) below, this Agreement may
not be amended except (i) by the written agreement of the Board of Managers and
the Class B Members holding at least 66⅔% of the Class B Percentage Interests,
and (ii) in the case of an amendment that would adversely affect any Class A
Member, the written consent of such Class A Member.
 
(b)           The Board of Managers, without the consent or approval at any time
of any Member, may amend any provision of this Agreement or the Certificate of
Formation, and may execute, swear to, acknowledge, deliver, file and record all
documents required or desirable in connection therewith, to reflect:
 
(i)           a change in the name of the Company, the location of the principal
place of business of the Company or the registered agent of the Company;
 
(ii)           the admission, dilution, substitution, termination or withdrawal
of any Member in accordance with the provisions of this Agreement; or
 
(iii)           a change that is: (A) of an inconsequential nature and does not
adversely affect any Member in any material respect; (B) required by this
Agreement, including an amendment of Exhibit A of this Agreement in connection
with the Transfer of a Membership Interest, the issuance of any new Membership
Interests or the admission of new Members; or (C) necessary to reflect the
current Capital Contributions and Membership Interest held by each Member,
following any change to such items in accordance with the provisions of this
Agreement.
 
15.5           Construction.  Whenever the singular number is used in this
Agreement and when required by the context, the same shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa. The Members identified on Exhibit A have participated
jointly in the negotiation and drafting of this Agreement. If an ambiguity or
question of intent arises, this Agreement shall be construed as if drafted
jointly by such Members and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 
15.6           Headings.  The headings in this Agreement are inserted for
convenience only and are in no way intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.
 
15.7           Time.  Time is of the essence with respect to this Agreement.
 
15.8           Waivers.  The failure of any party to seek redress for violation
of or to insist upon the strict performance of any covenant or condition of this
Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.
 
 
33

--------------------------------------------------------------------------------

 
 
15.9           Successors and Assigns.  Each and all of the covenants, terms,
provisions and agreements herein contained shall be binding upon and inure to
the benefit of the parties hereto and, to the extent permitted by this
Agreement, their respective legal representatives, successors and permitted
assigns.
 
15.10           Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Company.
 
15.11           Counterparts; Delivery.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  The exchange of copies of this Agreement
and of signature pages electronically or by facsimile shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement.  Signatures of the parties transmitted
electronically or by facsimile shall be deemed to be their original signatures
for all purposes.
 
15.12           Assurances.  Each Member shall execute all such certificates and
other documents and shall do all other acts as the Board of Managers reasonably
deem appropriate to comply with the requirements of law for the formation and
operation of the Company and to comply with any laws, rules, and regulations
applicable to the acquisition, operation, or holding of the property of the
Company.
 
15.13           Specific Performance.  The parties recognize that irreparable
injury will result from a breach of any provision of this Agreement and that
money damages will be inadequate to fully remedy the injury.  Accordingly, in
the event of a breach or threatened breach of one or more of the provisions of
this Agreement, any party who may be injured (in addition to any other remedies
which may be available to that party) shall be entitled to one or more
preliminary or permanent orders (a) restraining and enjoining any act which
would constitute a breach or (b) compelling the performance of any obligation
which, if not performed, would constitute a breach.
 
15.14           Complete Agreement.  This Agreement constitutes the complete and
exclusive statement of the agreement among the Members and the Company
concerning the affairs of the Company and the conduct of its business.  This
Agreement supersedes all prior written and oral statements concerning the
affairs of the Company and the conduct of its business, including any prior
representation, statement, condition, or warranty.
 
15.15           Separability of Provisions.  Each provision of this Agreement
shall be considered separable; and if, for any reason, any provision or
provisions herein are determined to be invalid and contrary to any existing or
future law, such invalidity shall not impair the operation of or affect those
portions of this Agreement which are valid.
 
15.16           Separate Counsel. EACH MEMBER ACKNOWLEDGES THAT HE, SHE OR IT
HAS HAD AN OPPORTUNITY TO CONSULT WITH HIS, HER OR ITS OWN COUNSEL WITH REGARD
TO THE MATTERS CONTAINED IN THIS AGREEMENT.
 
[Signature Page Follows]

 
34

--------------------------------------------------------------------------------

 

19th CAPITAL GROUP, LLC
LIMITED LIABILITY COMPANY AGREEMENT
MEMBERS SIGNATURE PAGE


Each of the undersigned agrees to become a Member in 19th Capital Group, LLC, a
Delaware limited liability company, and by execution of this signature page
adopts, accepts and shall be bound by all of the terms and provisions of this
Limited Liability Company Agreement.





 
CLASS A MEMBER:
     
TIGER ELS, LLC
         
By:
/s/ Jeffrey R. Larsen
   
Jeffrey R. Larsen, Manager
     
By:
/s/ Timothy B. MacColl
   
Timothy B. MacColl, Manager
     
CELADON GROUP, INC.
         
By:
/s/ Kenneth L. Core
 
Name:
Kenneth L. Core
 
Title:
Vice President & Secretary
         
CLASS B MEMBERS:
     
TIGER ELS, LLC
         
By:
/s/ Jeffrey R. Larsen
   
Jeffrey R. Larsen, Manager
     
By:
/s/ Timothy B. MacColl
   
Timothy B. MacColl, Manager
     
CELADON GROUP, INC.
         
By:
/s/ Kenneth L. Core
 
Name:
Kenneth L. Core
 
Title:
Vice President & Secretary

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

     
CLASS B MEMBERS (continued):
         
/s/ George Chasteen
 
George Chasteen
     
/s/ Beau Zoeller
 
Beau Zoeller
     
/s/ Danny Williams
 
Danny Williams
     
/s/ Leslie Tarble
 
Leslie Tarble
     
/s/ Eric Meek
 
Eric Meek
     
/s/ Paul Will
 
Paul Will
     
/s/ Bobby Peavler
 
Bobby Peavler
     
/s/ Lauren Howard
 
Lauren Howard
     
/s/ Nathan Roberts
 
Nathan Roberts
     
/s/ Chad Hoffman
 
Chad Hoffman
     
/s/ Mike Gabbei
 
Mike Gabbei
   




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


19th Capital Group, LLC


]Limited Liability Company Agreement
as of August 27, 2015


 
 
Class A Member
 
Class of
Membership Interests
 
Percentage
Interest of Class
 
 
Capital Contribution
 
Tiger ELS, LLC
353 West Lancaster Avenue
Suite 300
Wayne, Pennsylvania 19087
Attn:  Mr. Jeffrey R. Larsen
Email: jeff@larsenmaccoll.com
Fax:  (610) 545-0855
 
 
Class A
 
66.67% of Class A
 
 
$4,000,000
Celadon Group, Inc.
9503 E. 33rd St.
Indianapolis, IN 46235
Attn: Kenneth L. Core, General Counsel
Ph: (317) 972-7000
Fax: (317) 829-6390
Email: KCore@celadontrucking.com
 
Class A
 
33.33% of Class A
 
 
$2,000,000



 
 
Class B Members
 
Class of
Membership Interests
 
Percentage
Interest of Class
 
 
Capital Contribution
 
Tiger ELS, LLC
353 West Lancaster Avenue
Suite 300
Wayne, Pennsylvania 19087
Attn:  Mr. Jeffrey R. Larsen
Email: jeff@larsenmaccoll.com
Fax:  (610) 545-0855
 
 
Class B
 
 
 
48% of Class B
 
 
 
$0
Celadon Group, Inc.
9503 E. 33rd St.
Indianapolis, IN 46235
Attn: Kenneth L. Core, General Counsel
Ph: (317) 972-7000
Fax: (317) 829-6390
Email: KCore@celadontrucking.com
 
Class B
 
 
25% of Class B
 
 
$0

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
George Chasteen
931 Spur Lane
Indianapolis, IN 46220
Phone: (317) 628-5440
 
Class B
 
 
2.5% of Class B
 
 
$0
Beau Zoeller
7910 Islay Road
Indianapolis, IN 46217
Phone: (812) 697-0903
 
Class B
 
 
1.5% of Class B
 
 
$0
Danny Williams
7483 W. Rex Ridge Rd.
New Palestine, IN 46163
Phone:  (317) 514-2731
 
Class B
 
 
4.5% of Class B
 
 
$0
Leslie Tarble
5706 Haverford Avenue
Indianapolis, IN 46220
Phone: (920) 265-8233
 
Class B
 
 
4.5% of Class B
 
 
$0
Eric Meek
7494 West Rex Ridge Road
New Palestine, IN 46163
Phone: (317) 258-6517
 
Class B
 
 
4.5% of Class B
 
 
$0
Paul Will
10809 Club Point
Fishers, IN  46037
Phone: (317) 577-0612
 
Class B
 
 
4.5% of Class B
 
 
$0
Bobby Peavler
7050 S 50 West
Pendleton, IN 46064
Phone: (317) 833-2119
 
Class B
 
 
1.0% of Class B
 
 
$0
Lauren Howard
10120 Sycamore Ln.
Indianapolis, IN 46239
Phone: (317) 418-6365
 
Class B
 
 
1.0% of Class B
 
 
$0
Nathan Roberts
8598 S Riser Drive
Nineveh, IN 46164
Phone:  (317) 418-6923
 
Class B
 
 
1.0% of Class B
 
 
$0
Chad Hoffman
11048 Windermere Blvd
Fishers, IN 46037
Phone: (317) 200-7872
 
Class B
 
 
1.0% of Class B
 
 
$0
Mike Gabbei
430 SouthCreek Drive South
Indianapolis, IN  46217
Phone: (317) 887-2910
 
Class B
 
 
1.0% of Class B
 
 
$0


Back to Form 10-Q [form10q.htm]
 
 